IN THE SUPREME COURT OF THE STATE OF DELAWARE

DANIEL DRAKE, 1                            §
                                           §   No. 352, 2015
       Petitioner Below-                   §
       Appellant,                          §
                                           §
       v.                                  §   Court Below—Family Court
                                           §   of the State of Delaware,
STATE OF DELAWARE,                         §   in and for Kent County
                                           §   File No. 0605019417
       Respondent Below-                   §   Pet. No. 15-08153
       Appellee.                           §

                        Submitted: December 18, 2015
                        Decided:   December 21, 2015

                                   ORDER

       This 21st day of December 2015, it appears to the Court that the State

has filed a motion to remand this matter to the Family Court to allow the

Family Court to reconsider the appellant’s motion for expungement of a

2006 criminal charge, which was later dismissed. The State asserts that the

Family Court should be permitted to reconsider the appellant’s petition in

light of the Superior Court’s subsequent decision granting expungement of

other criminal offenses from the appellant’s record. The appellant consents

to the remand. Under the circumstances, the Court finds that the matter

should be remanded to the Family Court, in the interests of justice.


1
 The Court previously assigned a pseudonym to the appellant under Supreme Court Rule
7(d).
      NOW, THEREFORE, IT IS ORDERED that the unopposed motion to

remand is GRANTED. This matter is hereby REMANDED to the Family

Court for further proceedings consistent with this Order. Jurisdiction is not

retained.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                     2